705 N.W.2d 343 (2005)
474 Mich. 914
John R. JACOBS, Plaintiff-Appellee,
v.
TECHNIDISC, INC., and Producer's Color Services, Inc., Defendants-Appellees, and
Michigan Mutual Insurance Company n/k/a Amerisure Mutual Insurance Company, Intervenor-Appellant.
Docket No. 128715. COA No. 258271.
Supreme Court of Michigan.
November 3, 2005.
On order of the Court, the application for leave to appeal the February 22, 2005 order of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues briefed: (1) whether the trial court has jurisdiction to determine at what rate worker's compensation benefits shall be paid, see Reed v. Yackell, 473 Mich. 520, 542, 703 N.W.2d 1 (2005); (2) whether the December 8, 1993 consent judgment constituted a determination of the worker's compensation benefit rate and the obligation to pay the benefit; (3) if so, whether the trial court had the jurisdiction to issue such a judgment; and *344 (4) whether a trial court judgment in a third-party action is subject to modification when an employee's entitlement to worker's compensation under the compensation act changes.
We further ORDER that this case be argued and submitted to the Court together with the case of Van Til v. Environmental Resources Mgmt. (Docket No. 128283), 474 Mich. 913, 705 N.W.2d 344 (2005), at such future session of the Court as both cases are ready for submission.
The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., the Workers' Compensation Law Section of the State Bar of Michigan, and other interested parties are invited to file amicus briefs.